In re Plaintiffs’ Liaison Comm.; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW97 1726; Parish of Washington, 22nd Judicial District Court, Div. “C”, No. 73,341.
Granted. Judgment of the court of appeal is vacated and set aside. The order of the trial court was in accordance with previous direction of the court of appeal to place evidence in the record on the adequacy of class representation. See Cotton v. Gaylord Container, 96-1958 (La.App. 1st Cir. 3/27/97), 691 So.2d 760, writs denied, 97-0800, 0830 (La. 4/8/97), 693 So.2d 147. Any issues relating to the relevance or prejudicial effect of specific information may be resolved by the trial court during the hearing. La.Code Evid. arts. 402 and 403. Accordingly, the judgment of the trial court is reinstated, and the case is remanded to the trial court for further proceedings.
JOHNSON, J., would deny the writ.
LEMMON, J. not on panel.